DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a left eye optical system transferring a screen displayed on a display provided in the display module and to the left eye lens” should be “a left eye optical system transferring a screen displayed on a display provided in the display module to the left eye lens”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the monocular mode and the binocular mode” should be “a monocular mode and a binocular mode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-4, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2 and 9, the phrase “aspect ratio of m*n” is unclear.  The term aspect ratio is often expressed as two integer numbers separated by a colon (x:y), or as a simple or decimal fraction.  The values x and y do not represent actual widths and heights but, rather, the proportion between width and height.  There is no information of what is the value of m or n, which means that m or n can have any value.  There is no information which variable is vertical and horizontal.  For examination purposes, m and n can be any value and the phrase will be interpreted as aspect ratio of m:n.
	Regarding claims 3, 4, and 7, the phrase “aspect ratio of (m / 2)*n” is unclear.  The term aspect ratio is often expressed as two integer numbers separated by a colon (x:y), or as a simple or decimal fraction.  The values x and y do not represent actual widths and heights but, rather, the proportion between width and height.  There is no information of what is the value of m or n, which means that m or n can have any value.  There is no information which variable is vertical and horizontal.  For examination purposes, m and n can be any value and the phrase will be interpreted as aspect ratio of m:n.
	Regarding claims 5, 6, 8, 10, and 11 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they inherit the deficiencies of the parent claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. US 20190246889 (hereinafter Marin) in view of Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi).
Regarding claim 1, Marin teaches 
	an electronic device (figure 3) using an augmented reality (paragraph [0071] teaches see-through display system), comprising,
	a glasses body (device as shown in figure 3) including a left eye lens (see-through lens 101 for the user’s left eye) and a right eye lens (see-though lens 103 for the user’s right eye) and a nose support part (as shown in figure 3 a nose bridge between 101 and 103) positioned between the left (101) and right lenses (103);
	an optical system (optical component 120, 122 and augmented reality emitter 116, 108) including 
a left eye optical system (122 and 108) transferring a screen displayed on a display provided in the display module (108) and to the left eye lens (101) and 
a right eye optical system (120 and 116) transferring the screen (116) to the right eye lens (103); and
	a control unit (memory + processor) controlling the screen displayed on the display so as to display the screen on at least one lens of the two lenses (101 and 103; figure 2 and paragraph [0066] teaches the see-through electronic driving system (memory + processor) sends to the display system the image to display).
	Marin is silent regarding a module positioned at the nose support part.
	Ashkenazi teaches the device (figure 6), wherein one display module (308) positioned at the nose support part (as shown in figure 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marin, to use a module positioned at the nose support part as taught by Ashkenazi, for the purpose of providing precise and stabilize position of the device with respect to the user’s eye positions (paragraph [0050]).
Regarding claim 12, Marin in view of Ashkenazi teaches the invention as set forth above and Marin further teaches the electronic device (figure 3), further comprising,
	a tracking sensor sensing movement of a pupil of a user(paragraph [0132]);
	wherein the control unit controls the screen displayed on the display according to a signal from the tracking sensor (paragraph [0131] teaches when carrying out the method of the invention it may be preferable to determine if the user is in central or peripheral vision. This is to avoid under/over correction which will cause visual fatigue or discomfort. When the central or peripheral vision is controlled determining the dioptric parameters is more accurate and paragraph [0132] The method of the invention may therefore, comprise an eye tracker providing step during which an eye tracker is provided and during the image display step the eye tracker is used to determine if the user is looking in peripheral or central vision. ).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. US 20190246889 (hereinafter Marin) in view of Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi) as applied to claim 1 above, and further in view of Tanaka et al. US 11,039,124 (hereinafter referred to as Tanaka).
Regarding claim 2, Marin in view of Ashkenazi teaches the invention as set forth above but is silent regarding the display has an aspect ratio of m * n.
Tanaka teaches the electronic device (figure 6), wherein the display (HMD 1) has an aspect ratio of m * n (figure 6 and column 13, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marin in view of Ashkenazi, to use the display has an aspect ratio of m * n as taught by Tanaka, for the purpose of producing an image which can be recognized in a natural way (column 7, lines 4-11).
Regarding claim 3, Marin in view of Ashkenazi and Tanaka teaches the invention as set forth above and Tanaka teaches the electronic device (figures 6 and 12), wherein the control unit (control unit 55) simultaneously displays on the display two screens (56L and 56R) divided at an aspect ratio of (m / 2) * n (figure 6 and column 13, lines 35-40) in a binocular mode (binocular vision as shown in figure 6).  The reason for combining is the same as above in claim 2.
Regarding claim 4, Marin in view of Ashkenazi and Tanaka teaches the invention as set forth above and Tanaka teaches the electronic device (figures 6 and 12), wherein the control unit (control unit 55) displays on the display only any one screen of two screens (56L and 56R) divided at the aspect ratio of (m / 2) * n (figure 6 and column 13, lines 35-40) in a monocular mode (binocular vision as shown in figure 6).  The reason for combining is the same as above in claim 2.
Regarding claim 5, Marin in view of Ashkenazi and Tanaka teaches the invention as set forth above and Marin teaches the electronic device (figures 3 and 6), further comprising, a location adjustment unit (paragraph [0044] teaches a display parameter modifying means) adjusting relative locations of the display module (paragraph [0142] teaches figure 6 where the display is movable relative to a lens for imaging the display at vary distance) and the optical system (paragraph [0091] At least one display parameter of the binocular display device is modified during the display parameter modifying step S3 so as to modify the virtual display distance of the perceived image and paragraph [0092] this can be achieved in different ways: displays generally have an adjustment lens between the eye and the display to compensate for the short distance and return the image to infinity. The correction of the eye can be adjusted either by using a variable focal lens or by adjusting the position of the lens between the eye and the display and paragraph [0093] the display device comprises moveable lenses through which the user sees the images displayed and during the display parameter modifying step S3 the lenses are moved so as to modify the virtual display distance of the perceived image).  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. US 20190246889 (hereinafter Marin) in view of Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi) and Tanaka et al. US 11,039,124 (hereinafter referred to as Tanaka) as applied to claim 5 above, and further in view of Fateh US 10,195,076.
Regarding claim 6, Marin in view of Ashkenazi and Tanaka teaches the invention as set forth above but is silent regarding the monocular mode and the binocular mode are selected by using the location adjustment unit.
Fateh teaches the electronic device (figure 2), wherein the monocular mode and the binocular mode are selected by using the location adjustment unit (column 5, lines 25-35 teaches  the combined HMD system can switch from a binocular viewing mode (i.e., first optical display and second optical display displayed simultaneously) to a monocular viewing mode, whereby one image display system 210, or part of the image display system 210, and its corresponding optical display surface (e.g., 212L) are turned off or put into sleep/hibernate mode. Content can only be displayed to one of the user's eyes when the HMD system is in monocular viewing mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marin in view of Ashkenazi and Tanaka, to use the monocular mode and the binocular mode are selected by using the location adjustment unit as taught by Fateh, for the purpose of improving the effectiveness of an HMD and the comfort of the user (column 1, lines 14-19).
Regarding claim 7, Marin in view of Ashkenazi, Tanaka, and Fateh teaches the invention as set forth above but is silent regarding the control unit simultaneously displays on the display two screens divided at an aspect ratio of (m / 2) * n in the binocular mode.
Tanaka teaches further the electronic device (figures 6 and 12), wherein the control unit (control unit 55) simultaneously displays on the display two screens (56L and 56R) divided at an aspect ratio of (m / 2) * n (figure 6 and column 13, lines 35- 40) in the binocular mode (binocular vision as shown in figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marin in view of Ashkenazi, Tanaka, and Fateh, to use the control unit simultaneously displays on the display two screens divided at an aspect ratio of (m / 2) * n in the binocular mode as taught by Tanaka, for the purpose of producing an image which can be recognized in a natural way (column 7, lines 4-11).
Regarding claim 8, Marin in view of Ashkenazi, Tanaka, and Fateh teaches the invention as set forth above and Marin further teaches the electronic device (figure 3), wherein one screen of the two screens is displayed on the left eye lens (see-through lens 101 for the user’s left eye) through the left eye optical system (optical component 122 and augmented reality emitter 108) and the other one screen of the two screens is displayed on the right eye lens (see-through lens 103 for the user’s right eye) through the right eye optical system (optical component 120 and augmented reality emitter 116).
Regarding claim 9, Marin in view of Ashkenazi, Tanaka, and Fateh teaches the invention as set forth above but is silent regarding the control units displays on the display one screen having the aspect ratio of m * n in the monocular mode.
Tanaka teaches the electronic device (figures 6 and 12), wherein the control units (control unit 55) displays on the display one screen having the aspect ratio of m * n (figure6 and column 13, lines 35-40) in the monocular mode (monocular vision as shown in figure ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marin in view of Ashkenazi, Tanaka, and Fateh, to use the control units displays on the display one screen having the aspect ratio of m * n in the monocular mode as taught by Tanaka, for the purpose of producing an image which can be recognized in a natural way (column 7, lines 4-11)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. US 20190246889 (hereinafter Marin) in view of Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi), Tanaka et al. US 11,039,124 (hereinafter referred to as Tanaka), and Fateh US 10,195,076 as applied to claim 6 above, and further in view of Ronzani et al. US 6,448,944 (hereinafter Ronzani).
Regarding claim 10, Main in view of Ashkenazi, Tanaka, and Fateh teaches the invention as set forth above.  Tanaka further teaches the electronic device (figures 6 and 12), wherein in the binocular mode (binocular vision as shown in figure 6), centers of the nose support part, the display module (display unit 56L and 56R) and the optical system (optical system 11) coincide with each other (as shown in figure 6), and
	wherein in the monocular mode (monocular vision as shown in figure 6).
	Tanaka is silent regarding the display module or the center of the optical system is positioned to be shifted from the center of the nose support part.
	Ronzani teaches the electronic device (figure 33) wherein any one center selected from the center of the display module (344) or the center of the optical system (360) is positioned to be shifted from the center of the nose support part (344 and 360 are in optics and display holder 350 which shifts from center of the nose support 224; column 28, lines 24-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marin in view of Ashkenazi, Tanaka, and Fateh, to use the display module or the center of the optical system is positioned to be shifted from the center of the nose support part as taught by Ronzani, for the purpose of being conformable to the users eye  and to block ambient light (column 28, lines 40-43).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. US 20190246889 (hereinafter Marin) in view of Ashkenazi et al. US 20150168730 (hereinafter referred to as Ashkenazi) and Tanaka et al. US 11,039,124 (hereinafter referred to as Tanaka) as applied to claim 5 above, and further in view of Ronzani et al. US 6,448,944 (hereinafter Ronzani).
Regarding claim 11, Marin in view of Ashkenazi and Tanaka teaches the invention as set forth above but is silent regarding the location adjustment unit includes any one rail structure using a gear, the rail structure using a hydraulic system, or the rail structure using a solenoid.
Ronzani teaches the electronic device (figure 33), wherein the location adjustment unit includes any one rail structure using a gear (column 27, lines 65-68 and column 28, lines 1-10 teaches gear assembly 316 and geared rack), the rail structure using a hydraulic system, or the rail structure using a solenoid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marin in view of Ashkenazi, Tanaka, and Fateh, to use the location adjustment unit includes any one rail structure using a gear, the rail structure using a hydraulic system, or the rail structure using a solenoid as taught by Ronzani, for the purpose of being conformable to the users eye  and to block ambient light (column 28, lines 40-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872